Citation Nr: 9919877	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-23 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a shrapnel wound to 
the right eye.

(The issue of whether an apportionment of the veteran's VA 
compensation benefits in a monthly amount of $500.00, on 
behalf of his minor child, was proper, is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed December 1991 rating decision denied 
service connection for a right eye injury with retained 
foreign body, raised retina, and scarring.

2.  The evidence associated with the claims file subsequent 
to the December 1991 rating decision, is duplicative or 
cumulative of previously submitted materials; is not 
probative of the issue presented; and, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision, denying entitlement of 
the veteran to service connection for a right eye injury with 
retained foreign body, raised retina, and scarring is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the December 1991 rating decision is not new 
and material, and the veteran's claim for service connection 
for a shrapnel wound to the right eye is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of this case reveals that in a December 1991 rating 
decision, the RO denied the veteran's claim for service 
connection for a right eye injury with retained foreign body, 
raised retina and scarring, on the basis that there was no 
competent medical evidence of record of a nexus, or link, 
between any current right eye disorder and an incident of the 
veteran's active military service.  By VA letter dated in 
December 1991, the veteran was notified of that decision and 
his appellate rights, yet he did not file a timely Notice of 
Disagreement or Substantive Appeal, and the December 1991 
rating decision became final.  See 38 U.S.C.A. § 7105(a)(c) 
(West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

In April 1995, the veteran submitted a claim for service 
connection for residuals of a shrapnel wound to the right 
eye.  The RO has not reopened that claim, which is the 
subject of this appeal.  The Board has reviewed the evidence 
associated with the record subsequent to the December 1991 
rating decision, and finds that the veteran has not submitted 
new and material evidence sufficient to reopen his claim.  In 
this regard, the Board notes that the evidence includes, in 
pertinent part, a VA medical record, dated in March 1995, 
reflecting that the veteran underwent surgery to remove a 
metallic foreign body in his right eye.  Additionally, in a 
VA medical record dated in December 1997, there is a notation 
that reads "right eye shrapnel."  It appears that that 
notation was made in conjunction with a report of the 
veteran's medical history, for treatment for a psychiatric 
disorder; however, there are no clinical findings associated 
with that notation.  There has been no other medical evidence 
associated with the record subsequent to the December 1991 
rating decision, that provides support for the veteran's 
claim.  

In light of the foregoing, the Board finds that the evidence 
associated with the veteran's claims file subsequent to the 
December 1991 rating decision is not probative of the issue 
under consideration and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  In that regard, 
the Board emphasizes that at the time of the December 1991 
rating decision, there was no competent medical evidence of 
record of a nexus, or link, between any current right eye 
disorder and an incident of the veteran's military service.  
Moreover, the record is still devoid of any such evidence.  
While the Board acknowledges that the veteran underwent a 
surgical procedure in March 1995 to remove a metallic body 
from his right eye, there is no indication that the metallic 
body was from an incident of the veteran's military service, 
as he contends.  

Additionally, while the Board acknowledges the veteran's 
combat service, as emphasized by the veteran's 
representative, even presuming as truthful the veteran's 
contentions that he sustained a shrapnel wound to his right 
eye during service, the record still contains no medical 
evidence of a causal relationship between any post-service 
right eye pathology or disorder, and an incident of the 
veteran's military service.  

As such, the Board concludes that new and material evidence 
has not been received and the veteran's claim for entitlement 
to service connection for a shrapnel wound to the right eye 
is not reopened.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 
218-219.  As the Board is not reopening this claim, the Board 
need not reach the question of whether the claim is well 
grounded.


ORDER

New and material evidence not been presented to reopen the 
claim for service connection, service connection for a 
shrapnel wound to the right eye remains denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

